DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-3, 5-17, 19, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this instant case, the limitations “without preventing rearward movement of the forefoot” fail to comply with the written description requirement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-17, 19, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or 
Claims 1 and 17 are rejected because they recite limitations “a closed-toe, open-heel upper having an interior configured to closely receive the forefoot and substantially prevent lateral and forward movement of the forefoot without preventing rearward movement of the forefoot with respect to the forefoot portion”. It is not clear how the structure can prevent the rearward movement of the forefoot because the preventing would depend on too many factors such as the hardiness of the material, the size of the user’s foot, the size of the shoe, how much force applies to the shoe… and so on.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893).
Regarding claim 1, Collina discloses an article of footwear configured to enclose and comfortably engage a forefoot of a user, the article comprising:
a sole including a forefoot portion and a rearfoot portion (Figs 8-10, members 12-13);
a closed-toe, open-heel upper having an interior configured to closely receive the forefoot and substantially prevent lateral and forward movement of the forefoot with respect to the forefoot portion, the upper including a lower perimeter attached to a forefoot perimeter of the forefoot portion and defining an interior configured to receive the forefoot of the user (Figs 8-10, member 116); and
an inter-toe stanchion extending upwardly through the interior, the stanchion having a bottom attached to the forefoot portion of the sole and a top attached to the upper, wherein the stanchion is configured to extend between and engage adjacent toes of the user to substantially prevent movement of the forefoot with respect to the forefoot portion of the sole (Figs 8-10, members 148a-b).
Collina does not explicitly teach the upper substantially prevents lateral and forward movement of the forefoot without preventing rearward movement of the forefoot. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand to make a footwear a bit bigger in size to allow a user foot moving backward and therefore the user can put on and take off the shoe easier. 
Regarding claim 2, Collina teaches all of the limitations of claim 2 and further teaches in another embodiment that the sole includes an insole (Fig 6, member 12), a midsole (Fig 8, the member in between members 12 and 14), and an outsole (Fig 8, member 14). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine those two embodiments together in order to add more cushioning to the sole and also increase the height of the footwear.
Regarding claim 3, Collina discloses the insole is cushioned (Fig 10, member 112 as any material must give some cushioning even it is very less. Thus, there must be more cushion if the insole there than not).

    PNG
    media_image1.png
    327
    614
    media_image1.png
    Greyscale

Regarding claim 5, Collina teaches all of the limitations of claim 5 and further teaches in another embodiment that the sole includes a midfoot portion and the upper includes a topline partially defining an opening to the interior, wherein the lower perimeter of the upper is also attached to a midfoot perimeter of the sole, and wherein the opening is located above the midfoot portion (Fig 3 annotated above). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to combine two embodiments in order to holding a user foot.
Regarding claim 6, Collina discloses the upper is leather (col. 7, lines 7-8 and 35-41).
Regarding claim 8, Collina discloses the stanchion is positioned medially of a longitudinal centerline of the sole (Fig 9).
Regarding claim 9, Collina discloses the stanchion is configured to extend between big and second toes of the user (Fig 9).
Regarding claim 16, Collina discloses the footwear further includes an upper lining along an interior surface of the upper, wherein the top of the stanchion is attached to the upper lining and the upper (Fig 9).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 2 above, and further in view of Bello Decurnex (2017/0020232).
Regarding claim 7, Collina teaches all of the limitations of claim 7 except the upper includes a plurality of animal-shaped openings.
Bello teaches a shoe upper having a plurality of animal-shaped openings (i.e. star-fish, Fig 3B, member 18, para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the animal-shaped hole of Bello into Collina upper in order to change the appearance of the shoe and aesthetic impression for a user.

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 6 above, and further in view of Coleman (2002/0121030).
Regarding claim 10, Collina teaches all of the limitations of claim 10 except the stanchion includes a foam core.
Coleman teach a shoe having a stanchion includes a foam core (para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the foam core of Coleman for the inside of Collina stanchion (i.e. member 148a) in order to add comfort to the user (Coleman, para 0002).
Regarding claim 11, the modified Collina-Coleman discloses the stanchion includes a stanchion lining (Collina, Figs 8-10, member 148b) encasing the foam core.
Regarding claim 12, the modified Collina-Coleman discloses the stanchion has a cylindrical shape (Collina, Figs 8-10, members 148a-b).
Regarding claim 13, the modified Collina-Coleman discloses the stanchion has an elongated shape extending longitudinally along the sole (Collina, Figs 8-10, members 148a-h).

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) as applied to claim 1 above, and further in view of S. Mayner (2,506,308).
Regarding claims 14-15, Collina teaches all of the limitations of claim 14 except the stanchion has a form-fitting shape with concave recesses on medial and lateral sides of the stanchion and the stanchion is configured to extend between big and second toes of the user, and wherein the medial- side and lateral-side recesses are configured to abut against the big toe and the second toe, respectively.
Mayner teaches a footwear having a stanchion has a form-fitting shape with concave recesses on medial and lateral sides of the stanchion and the stanchion is configured to extend between big and second toes of the user, and wherein the medial-side and lateral-side recesses are configured to abut against the big toe and the second toe, respectively (Fig 4, members 5 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim to modified the stanchion of Collina by using the Mayner stanchion shaped of Mayner in order to add more comfort to a user as the recesses on both sides will accommodate to the gap between the big and second toe of a user.

    PNG
    media_image2.png
    442
    586
    media_image2.png
    Greyscale

Claims 17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over A. Collina (3,299,893) in view of Bello Decurnex (2017/0020232).
Regarding claim 17, Collina discloses an article of footwear comprising: a sole including a forefoot portion and a rearfoot portion (Figs 8-10, members 12-13);
a closed-toe, open-heel upper having an interior configured to closely receive the forefoot and substantially prevent lateral and forward movement of the forefoot with respect to the forefoot portion, the upper attached to the forefoot portion and defining an interior configured to receive the forefoot of the user (Figs 8-10);
an upper lining extending along an interior surface of the upper (Figs 8-10 annotated above); and
a toe bar extending upwardly through the interior, the toe bar including a core and a toe-bar lining encasing the core, wherein a bottom of the lining is affixed to the forefoot portion of the sole and a top of the toe-bar lining is affixed to the upper lining, wherein the toe bar is configured to extend between and engage big and second toes of the user to substantially prevent movement of the forefoot with respect to the forefoot portion of the sole (Fig 9, members 148a-b, col. 9, lines 38-55).
Collina does not explicitly teach the upper substantially prevents lateral and forward movement of the forefoot without preventing rearward movement of the forefoot, and a stanchion includes a foam core. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to understand to make a footwear a bit bigger in size to allow a user foot moving backward and therefore the user can put on and take off the shoe easier. 
Coleman teach a shoe having a stanchion includes a foam core (para 0002).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use the foam core of Coleman for the inside of Collina stanchion (i.e. member 148a) in order to add comfort to the user (Coleman, para 0002).
Regarding claim 19, the modified shoe Collina-Bello teaches all of the limitations of claim 19 and Bello further teaches a shoe upper having a plurality of animal-shaped openings (i.e. star-fish, Fig 3B, member 18, para 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to add the animal-shaped hole of Bello into Collina upper in order to change the appearance of the shoe and aesthetic impression for a user.
Regarding claim 21, the modified shoe Collina-Bello discloses the upper is leather (Collina, col. 7, lines 7-8 and 35-41).
Regarding claim 22, the modified shoe Collina-Bello discloses the oblong toe bar is configured to extend between big and second toes of the user (i.e. intended use of the bar, Collina, Fig 8)
Regarding claim 23, the modified shoe Collina-Bello discloses the oblong toe bar extends longitudinally along the sole (Collina, Figs 8-10).
Response to Arguments
Applicant’s arguments, dated 06-08-2021, with respect to the abstract objection have been fully considered and are persuasive. The objection has been withdrawn due to applicant amendments.
Applicant’s arguments, dated 06-08-2021, with respect to the specification objection have been fully considered and are persuasive. The objection has been withdrawn.
Applicant’s arguments, dated 06-08-2021, with respect to the rejection of claims under 35 U.S.C §112(b) have been fully considered, and are persuasive. The rejection to the claims has been withdrawn due to the amendments to the claims.
Applicant's arguments, date 06-08-2021, with respect to the rejections of claims under 35 U.S.C §102 and 35 U.S.C §103 have been fully considered, but they are not persuasive.
Argument 1: applicant argues that the structure of Collina does not disclose that the upper substantially prevents lateral and forward movement of the forefoot without preventing rearward movement of the forefoot. However, the examiner respectfully disagree because the upper of Collina is made of leather; therefore, if the users apply enough force then they can move their foot rearward. Thus, it a foot of a user is smaller enough, then they can move their foot back and forth.

    PNG
    media_image3.png
    394
    498
    media_image3.png
    Greyscale

Argument 2: applicant argues that the structure of Collina is a closed-heel footwear so it cannot be considered as an open-heel footwear. However, the examiner respectfully disagrees because those terms are not recognized terms in the art to describe how the upper structure could be. Thus, it is clearly see from Collina fig 1 annotated above that the structure is an open-heel footwear. 

    PNG
    media_image4.png
    640
    823
    media_image4.png
    Greyscale

Argument 3: applicant argues that Bello is silent about an animal-shaped opening and it is just a start shape and also does not teach about an opening. However, the examiner respectfully disagrees because the member 18 is a cut-out (i.e. opening) and the shape is a star-shape (Fig 3); therefore it is satisfied of an animal-shape such as star-fish (https://web.archive.org/web/20171014023708/https:/www.thoughtco.com/facts-about-sea-stars-2291865).
Argument 4: applicant argues that Coleman does not teach a foam core. However, the examiner respectfully disagrees because Coleman clearly teaches the foam cord (i.e. inner cord, para 0002 and 0027).
Argument 5: applicant argues that Collina rod does not connect the sole and the upper lining. However, the examiner respectfully disagrees because Collina clearly teaches Figs 9-10 that the rod connected in both area and the rod of Collina is an oblong rod (deviating from a square, circular, or spherical form by elongation in one dimension, https://www.merriam-webster.com/dictionary/oblong).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BAO-THIEU L NGUYEN/           Examiner, Art Unit 3732                                                                                                                                                                                             

/KHOA D HUYNH/           Supervisory Patent Examiner, Art Unit 3732